United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5134                                                September Term, 2020
                                                                     1:19-cv-01793-UNA
                                                      Filed On: October 5, 2020
Victor Bernard Perkins,

             Appellant

      v.

William P. Barr, USAG, et al.,

             Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Henderson and Tatel, Circuit Judges, and Sentelle, Senior Circuit
                    Judge

                                        ORDER

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, the motion for leave
to proceed in forma pauperis, and the motion for default judgment, it is

      ORDERED that the motion for leave to proceed in forma pauperis be granted. It
is

      FURTHER ORDERED that the motion for default judgment be denied. Appellant
has not shown that he is entitled to the requested relief. It is

       FURTHER ORDERED AND ADJUDGED that the district court’s order filed April
15, 2020, be affirmed. In 2017, appellant filed in the district court a complaint seeking
vacatur of and release from civil commitment, as well as money damages. The district
court dismissed that case for failure to state a claim, concluding that appellant could
challenge his commitment only by filing a petition for writ of habeas corpus in the
appropriate district court, and that he could not recover money damages without first
showing that his commitment has been invalidated. See No. 17-cv-963, Perkins v.
Ashcroft (D.D.C. June 16, 2017) (citing Chatman-Bey v. Thornburgh, 864 F.2d 804
(D.C. Cir. 1988); Heck v. Humphrey, 512 U.S. 477 (1994)). This court affirmed, noting
that appellant had failed to raise any challenge to the district court’s application of
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5134                                                September Term, 2020

Chatman-Bey and Heck. See 708 F. App’x 694 (D.C. Cir. 2017) (per curiam). Here,
the district court dismissed appellant’s complaint, which seeks the same relief as the
complaint he filed in 2017, for the same reasons it dismissed the 2017 complaint.
Appellant’s brief in this case again does not address the district court’s conclusions that
he could seek vacatur of his commitment and release only by filing a habeas petition in
the proper district court, and that he failed to state a claim for money damages.
Accordingly, appellant has forfeited any challenge to the district court’s reasons for
dismissal. See United States ex rel. Totten v. Bombardier Corp., 380 F.3d 488, 497
(D.C. Cir. 2004) (“Ordinarily, arguments that parties do not make on appeal are deemed
to have been waived.”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2